  1   Stephen D. Finestone (125675)
      Jennifer C. Hayes (197252)
  2   Ryan A. Witthans (301432)
      FINESTONE HAYES LLP
  3   456 Montgomery Street, 20th Floor
      San Francisco, California 94104
  4   Telephone: (415) 616-0466
      Facsimile: (415) 398-2820
  5   sfinestone@fhlawllp.com
      jhayes@fhlawllp.com
  6   rwitthans@fhlawllp.com

  7   Attorneys for Creditor
      Roebbelen Contracting, Inc.
  8

  9
                                 UNITED STATES BANKRUPTCY COURT
 10
                                 NORTHERN DISTRICT OF CALIFORNIA
 11
                                        SAN FRANCISCO DIVISION
 12
      In re                                               Case No. 19-30088-DM
 13                                                       Chapter 11
      PG&E CORPORATION,                                   Hon. Dennis Montali
 14
                Debtor-in-Possession.
 15
                                                          Case No. 19-30089-DM
 16   In re                                               Chapter 11
                                                          Hon. Dennis Montali
 17   PACIFIC GAS AND ELECTRIC
      COMPANY,                                            ROEBBELEN CONTRACTING, INC.’S
 18                                                       RESPONSE TO CERTAIN FIRST DAY
                Debtor-in-Possession.                     MOTIONS
 19
                                                          Date: January 31, 2019
 20                                                       Time: 10:00 a.m.
                                                          Ctrm: 450 Golden Gate Ave., 16th Floor
 21                                                              San Francisco, CA 94102
 22

 23            Roebbelen Contracting, Inc. (“Roebbelen”) hereby files its Response to Certain First Day
 24   Motions and in support thereof states as follows:
 25            On January 29, 2019, the above-captioned Debtors (the “Debtors”) filed voluntary chapter
 26   11 bankruptcy petitions and seventeen first-day motions, including the Lien Claimants Motion
 27   (Dkt. No. 13) 1, the Operational Integrity Suppliers Motions (Dkt. No. 12), the DIP Financing
 28
      1
          All docket reference numbers are to Case No. 19-30088.

                                                      1
Case: 19-30089      Doc# 114     Filed: 01/30/19    Entered: 01/30/19 18:12:42      Page 1 of 3
  1   Motion and related Seal Motion (Dkt. Nos. 23, 25), and the NOL Motion (Dkt. No. 10).

  2          1.      Lien Claimants Motion: The Lien Claimants Motion seeks authority for the

  3   Debtors to pay prebankruptcy obligations totaling $54,700,000 owed to providers of maintenance

  4   and repair services that may be permitted to assert liens (e.g. materialmen’s/mechanics’ liens)

  5   against Debtors’ property and equipment if Debtors fail to pay prebankruptcy amounts owed to

  6   those parties. 2 Debtors seek authority to pay and discharge, on a case-by-case basis, the lien claims

  7   that Debtors believe have created, or could give rise to, a lien against Debtors’ property or

  8   equipment, regardless of whether the lien claims arose prior to or after the bankruptcy filing date.

  9   Roebbelen retains lien rights for no less than 99.8% of the amounts owed to Roebbelen by Debtors.

 10   Roebbelen supports the Lien Claimants Motion so long as it encompasses the unpaid work

 11   Roebbelen completed for Debtors prior to January 29, 2019, which totals approximately

 12   $37,789,503-$38,789,503 (of which approximately $6,279,162 is retention).              Roebbelen is

 13   informed and believes that an as-yet quantified portion of these unpaid, prebankruptcy sums relate

 14   to its provision of maintenance and repair services to Debtors with respect to which Roebbelen may

 15   be permitted to assert liens, including materialmen’s and mechanics’ liens against Debtors’

 16   property and equipment if Debtors fail to pay these prebankruptcy amounts owed to Roebbelen.

 17   To the extent the Lien Claimants Motion seeks to exclude Roebbelen from payment, Roebbelen

 18   reserves the right to object to the interim and final relief sought in such Motion and to file an

 19   objection to the Lien Claimants Motion.

 20          2.      Operational Integrity Suppliers Motion: The Operational Integrity Suppliers

 21   Motion seeks authority for Debtors to pay pre-bankruptcy obligations totaling $116,200,000

 22   (approx. 5.5% of Debtors’ total $2.1 billion trade debt as of the bankruptcy filing) owed to certain

 23   vendors, suppliers, service provides, and the like that are deemed by Debtors to be essential to

 24   protecting the public health and safety and maintaining the going-concern value and integrity of

 25   Debtors’ business and operations.       Debtors define the “Operational Integrity Suppliers” as

 26   companies that fall into three primary categories: (i) companies that provide goods and services

 27
      2
 28    The Lien Claimants Motion also seeks authority to pay an additional $10,800,000 to natural gas
      shippers and natural gas storage facilities providers.

                                                       2
Case: 19-30089     Doc# 114      Filed: 01/30/19     Entered: 01/30/19 18:12:42        Page 2 of 3
  1   necessary for safe and reliable electric and natural gas service; (ii) companies that provide goods

  2   and services related to outages; and (iii) companies that provide goods and services in connection

  3   with Debtors’ operation and decommissioning of their nuclear reactor power units. Roebbelen is

  4   informed and believes that an as-yet unquantified portion of the prebankruptcy amount owed by

  5   Debtors to Roebbelen satisfies one or more of the categories specified in the Operational Integrity

  6   Suppliers Motion. Roebbelen supports the Operational Integrity Suppliers Motion, to the extent it

  7   encompasses those services provided to Debtors by Roebbelen that fall within the scope of the

  8   Operational Integrity Suppliers Motion. To the extent the Operational Integrity Suppliers Motion

  9   seeks to exclude Roebbelen from payment, Roebbelen reserves the right to object to the interim

 10   and final relief sought in such Motion and to file an objection to the Operational Integrity Suppliers

 11   Motion.

 12          3.         DIP Financing Motion, Seal Motion, NOL Motion: Roebbelen is unaware at this

 13   time of any objection to the DIP Financing Motion, Seal Motion, and/or NOL Motion. However,

 14   in an abundance of caution, Roebbelen reserves its rights to object to these Motions and the relief

 15   sought therein.

 16    Dated: January 30, 2019                            FINESTONE HAYES LLP
 17

 18                                                       By: Jennifer C. Hayes
                                                          Jennifer C. Hayes
 19                                                       Attorneys for Creditor
                                                          Roebbelen Contracting, Inc.
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       3
Case: 19-30089     Doc# 114       Filed: 01/30/19    Entered: 01/30/19 18:12:42         Page 3 of 3
